Rugg, C. J.
This is a proceeding under the workmen’s compensation act, St. 1911, c. 751, where the employee was dissatisfied with the decision of the Industrial Accident Board and caused proper papers to be entered in theySuperior Court for the purpose of contesting it. A decree was made and entered in the Superior Court in accordance with the report of the Industrial Accident Board on May 14,1917. An appeal by the employee was taken on that date. It was not entered in this court until August 6, 1917, nearly three months later. In the meantime a motion had been filed by the insurer in the Superior Court to dismiss the appeal for want of prosecution or because not entered “forthwith” in this court. R. L. c. 159, § 19, as amended by St. 1911, c. 284. See R. L. c. 173, § 117. On July 16, 1917, the Superior Court made an order that the appeal be dismissed unless *502entered within thirty days from the date of the order. The appeal was entered on August 6, 1917.
The Superior Court had jurisdiction of the motion. R. L. c. 173, § 115, as amended by St. 1915, c. 111. Griffin v. Griffin, 222 Mass. 218. See Daly v. Foss, 209 Mass. 470, where the statutes and the cases are reviewed. Carpenter v. Fleming, 177 Mass. 525.
Subsequently, after the appeal was entered in this court, the insurer moved that the appeal be discharged and the case sent back to the Superior Court on the ground of diminution of the record, the matters alleged relating to the motion to dismiss the appeal. See Doherty’s Case, 222 Mass. 98. That motion was denied after hearing.
At the argument of the case on its merits the insurer offered a motion that the appeal be dismissed because not entered in this court forthwith as required by the statute. Manifestly under the circumstances here disclosed that motion must be denied.
No reversible error is disclosed on this record. The employee, when about eighteen years of age, received permanently disabling injuries arising out of and in the course of his employment by a subscriber under the act. After receiving weekly compensation for a time, being still a minor, he made application to the board to "provide that he be compensated ... by the payment of a lump sum,” as provided by Part II, § 22 of the act as amended by St. 1914, c. 708, § 8. The board proceeded to consider that application,giving the employee the benefit of St. 1915, c. 236, to the effect that he was of such age and experience when injured that under natural conditions his wages would be expected to have increased. Findings were made somewhat in detail as to increases in earnings which might reasonably have been anticipated if there had been no injury, and as to what the employee would be able to earn in his injured condition, and on these as a basis the board awarded a lump sum. It is not necessary to analyze these findings and the award with particularity. There was evidence which might have supported a somewhat larger award. But the whole question was one which involved a consideration of the weight to be given to evidence.. The credibility of the testimony was wholly for the board. The estimate as to future earnings involved also an examination of the boy and insight into his probable *503quickness of perception and general reliability. These were pure matters of fact depending more upon the application of sound judgment to a practical problem of human nature than upon an accurate arithmetical calculation. The circumstance that no specific award was made for a period of about ten weeks shows no error of law. Doubtless that was taken into account in making the order as to payment of the lump sum. The findings of the board, resting upon evidence whose weight and credibility were wholly for its consideration, cannot be disturbed. Pigeon’s Case, 216 Mass. 51. Cox’s Case, 225 Mass. 220.

Decree affirmed.